DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                       Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 8 and 20, generally, the prior art of record, United States Patent Application Publication No. US 20130347131 A1 to Mooring et al. which shows systems and methods involving features of hardware virtualization such as separation kernel hypervisors, hypervisors, hypervisor guest context, hypervisor contest, rootkit detection/prevention, and/or other features; United States Patent Application Publication No. US 20040181303 A1 to Walmsley which shows a relatively unique ID in integrated circuit; United States Patent No. US 7783886 B2 to Walmsley which shows multi-level boot hierarchy for software development on an integrated circuit; United States Patent No. US 9336385 B1 to Spencer et al. which shows a system for real-time threat detection and management; United States Patent No. US 8856927 B1 to Beloussov et al. which shows a system and method for using snapshots for rootkit detection; United States Patent Application Publication No. US 20120254982 A1 to Sallam which shows a system and method for protecting and securing storage devices using below-operating system trapping; United States Patent Application italicized claim elements (i.e., claim 1: “launching a first scanner in the user mode, the first scanner configured to asynchronously perform a first scan for malware in each process identified in the list of processes from the driver by scanning at least an executable and an executable file path associated with each process; launching a second scanner in the user mode, the second scanner configured to detect one or more other processes started after the first scanner is launched, to synchronously perform a second scan for malware in each of the one or more other processes, and to prevent an execution of each of the one or more other processes until a corresponding scan has been completed; and remediating malicious code identified in at least one of the first scan and the second scan”; claim 8: “launching a first scanner in the user mode, the first scanner configured to perform a first scan for malware in each process identified in the list of processes when the first scanner launches; and launching a second scanner in the user mode, the second scanner configured to detect one or more other processes started after the first scanner is launched, to perform a second scan for malware in each of the one or more other processes, and to prevent an execution of each of the one or more other processes until a corresponding scan has been completed”; claim 20: “a first scanner executing in the user mode of the operating system, the first scanner configured to perform a first scan for malware in each process identified in the list of processes at a time that the first scanner launches; and a second scanner executing in the user mode of the operating system, the second scanner configured to detect one or more other processes started after the second scanner is launched, to perform a second scan for malware in each of the one or more other processes, and to prevent an execution of each of the one or more other processes until a corresponding scan has been completed”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431